Title: To George Washington from Harriot Washington, 2 April 1790
From: Washington, Harriot
To: Washington, George

 

Mt Vernon April 2d 1790

I now set down to write to my dear Uncle as I have not wrote to him since he left this place I should have done it but I thought you had so much business that I had better write to Aunt Washington yet I am sure you would be very glad to se me improveing myself by writeing letters to my friend’s.
I am a going to ask you My Dear Uncle to do something for me which I hope you will not be against but I am sure if you are it will be for my good, as all the young Ladyes are a learning musick, I will be very much obleiged to you if you will send me a gettar, there is a man here by the name of Tracy that teaches to play on the harpsicord & gettar, a gettar is so simple an instrument that five or six lessons would be sufficient for any body to learn, If you think it proper to send me a gettar I will thank you if you will send it by the first opportunity I was informed the other day that you and Aunt Washington were certainly a comeing home this Summer which gave me a great deal of pleasure for I want to se you very much.
If you please to give my love to Aunt Washington Nelly & Washington. I am My Dear Uncle your Sincere Neice

Harriot Washington.

